Citation Nr: 0428492	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  00-16 404A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for patellofemoral 
syndrome of the right knee.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an increased rating for degenerative joint 
disease of the right ankle, evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran had active service from March 1981 to February 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
disabilities of the right knee and low back.  Additionally, 
the RO denied an increased rating for degenerative joint 
disease of the right ankle, evaluated as 10 percent 
disabling.

The Board issued a decision in June 2001 that, in part, 
affirmed the RO's denials of the claims shown on the title 
page of this decision.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2002, the Court issued an order 
vacating the Board's June 2001 decision and remanding the 
case for compliance with directives specified in a 
joint motion filed by the veteran's representative and VA's 
General Counsel, representing the Secretary.  And after 
receiving the case back from the Court, the Board, in turn, 
remanded the claims to the RO in November 2003 to comply with 
that order.

Unfortunately, for the reasons discussed below, the appeal 
again must be REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran was informed in September 2004 that his appeal 
was being recertified to the Board.  Later that month, the 
veteran, through his attorney, submitted to the Board 
additional evidence consisting of VA medical records 
pertaining to the conditions at issue and lay statements.  
But a waiver authorizing the Board to initially consider this 
evidence, as opposed to the RO, was not submitted.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Court), found 38 C.F.R. § 19(a)(2) in 
conjunction with § 20.1304 to be inconsistent with 
38 U.S.C.A. § 7104(a), because it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ), i.e., RO, 
for initial consideration.  Disabled American Veterans (DAV) 
v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 
2003).  According to the Court's interpretation of 38 
U.S.C.A. § 7104, generally the Board cannot consider 
additional evidence, which has not been initially considered 
by the AOJ, unless it obtains a waiver from the appellant to 
do so.  Id.  

More recently, VA amended 38 C.F.R. § 20.1304, effective 
October 4, 2004, to require the Board to remand cases to the 
RO when the Board has received additional evidence, unless 
the appellant has waived initial consideration by the RO.  
See 69 Fed. Reg. 53,807, 53,808 (Sept. 3, 2004) (to be 
codified at 38 C.F.R. § 20.1304(c)).



Since there is no such waiver in this particular case, the 
claims hereby are REMANDED to the RO for the following 
development and consideration: 

1.  Prior to making any further determination 
on the merits, ensure that all notification 
and development action required by the VCAA 
and implementing VA regulations is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 2002) and their 
implementing regulations, especially 38 C.F.R. 
§ 3.159(b) and (c)(2) (2003), are fully 
complied with and satisfied.

*This includes requesting that the veteran 
submit all relevant evidence in his possession 
not currently on file.

2.  Then readjudicate the veteran's claims in 
light of the additional evidence submitted 
since the most recent supplemental statement 
of the case (SSOC) in July 2004.  
If his claims remain denied, prepare another 
SSOC addressing the additional evidence and 
send it to him and his attorney.  Give them 
time to respond before returning the case to 
the Board for further appellate consideration.  

No action is required of the veteran or his attorney until 
further notice is received.  By this remand, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




